DETAILED ACTION
	Claims 1-18 are present.  Claims 1-9 remain withdrawn.
	All objections and rejections are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendment filed 05/21/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: SEQ ID NO: 2 of the Sequence Listing and also as referenced in para. [0055] of the specification.
In remarks filed 05/21/2021, applicant states that the amendments added no new matter.  However, no explanation regarding the origin of newly added SEQ ID NO: 2 was provided in applicant’s remarks. The as-filed specification, para. [0055], indicates that newly added SEQ ID NO: 2 may originate from WO 2004/072279, but this is not clear.  
 “The examiner may require the applicant to supply a copy of the material incorporated by reference. If the Office requires the applicant to supply a copy of material incorporated by reference, the material must be accompanied by a statement that the copy supplied consists of the same material incorporated by reference in the referencing application.” 37 CFR 1.57(f).
Applicant is required to indicate the support for newly added SEQ ID NO: 2 and to comply with the requirements of 37 CFR 1.57(f) and 37 CFR 1.57(g) or to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 10-18 (all non-withdrawn claims) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oestergaard et al. (U.S. 2010/0255153 A1) (filed 04/01/2010 and claiming priority to provisional application 61/166,295 filed 04/03/2009) (see IDS) further in view of Nielsen et al. (U.S. 5,288,627) and De Maria et al. (WO 2005/035747 A1) as evidenced by EMBL, Accession No. CAI94179, 2005, www.ebi.ac.uk, and Uniprot/Swissprot, Accession No. P35049, 2009, www.uniport.org.
The “Claim Interpretation” section set forth in the Office Action dated 03/17/2021 is incorporated herein by reference.
As an initial matter, the broadest reasonable interpretation of claim 10 will be further discussed.  Claim 10 recites “at least one trypsin-like endopeptidase produced by fermentation of a cell of an organism of a strain of Fusarium oxysporum” and “at least one chymotrypsin-like endopeptidase produced by fermentation of a cell of an organism of a strain of Nocardiopsis Sp.” The recitation of “produced by” in the referenced claim language is interpreted as recitation of a process by which the recited trypsin-like and chymotrypsin-like endopeptidase are made as a product by process.  That is, 
“"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I). As such, claim 10 is not interpreted as requiring that the recited trypsin-like or chymotrypsin-like endopeptidases actually be made by a F. oxysporum or a Nocardiopsis cell, respectively.  However, F. oxysporum is a fungal cell such that proteins produced therein are expected to have post-translational modifications including glycosylation typical of that cell wherein the recited trypsin-like endopeptidase produced by an F. oxysporum cell is considered to require such modification.  In contrast, Nocardiopsis is a genus of a bacteria wherein no significant post-translational modification is expected.  As such, chymotrypsin-like endopeptidases recombinantly produced in other prokaryotic host cells are considered to have the same structure and meet the features of “at least one chymotrypsin-like endopeptidase produced by fermentation of a cell of an organism of a strain of Nocardiopsis Sp.”
As a further initial matter, the database entries for SWISSPROT No. P35049 and EMBL CDS CAI94179 are cited as evidentiary references to evidence that such database entries are associated with SEQ ID NOS: 3 and 4, respectively.  
Oestergaard et al., in para. [0010], disclose a “process for the preparation of a milk-based protein hydrolysate comprising treatment of a solution of a milk-based proteinaceous material with
a) a trypsin-like endopeptidase produced from a microorganism, and
b) at least one other endopeptidase produced from a microorganism.”
“One object for the present inventors [of Oestergaard et al.] has been to develop a process for making a milk-based protein hydrolysate with microbially produced enzymes which has a low allergenicity.  Another object has been to develop a process for making a milk-based protein hydrolysate with microbially produced enzymes which has a protein fragment profile having similarity to the protein fragment profile of hydrolysates prepared with extracted preparations comprising trypsin and et al., para. [0008].  “In particular, it would be highly desirable to have a partial whey protein hydrolysate which has low allergenicity, which has a protein fragment profile having similarity to the protein fragment profile of hydrolysates prepared with extracted preparations comprising trypsin and chymotrypsin, and/or which has an acceptable taste, in particular as regards bitterness.”  Oestergaard et al., para. [0008].  The hydrolysate is an “infant formula composition preferably contain[ing] ingredients which are designed to meet the nutritional needs of a human infant”; as such, the hydrolysates of Oestergaard et al. are disclosed to be administered to human infants.  Oestergaard et al., para. [0101].  
“The whey-based proteinaceous material may be sourced from a whey obtained from cheese making, particularly a sweet whey such as that resulting from the coagulation of casein by rennet.”  Oestergaard et al., para. [0013].  “This whey-based proteinaceous material, optionally, may also be demineralized by ion exchange and/or electrodialysis (ED whey).”  Oestergaard et al., para. [0013].  
The “at least one other endopeptidase” described by Oestergaard et al. “has an activity which resembles the activity of mammalian chymotrypsin” and is therefore a chymotrypsin-like endopeptidase.  Oestergaard et al., para. [0058].  The “the trypsin-like endopeptidase is derived from a strain of Fusarium, preferably Fusarium oxysporum. It may, e.g., have the amino acid sequence of the mature polypeptide of SEQ ID NO: 2 of the present application (SWISSPROT No. P35049).”  Oestergaard et al., para. [0029].  SEQ ID NO: 2 of Oestergaard et al. is identical to recited SEQ ID NO: 3.
The “at least one other endopeptidase” can be a protease derived from Nocardiopsis sp. NRRL 18262.  Oestergaard et al., paras. [0065]-[0066].  The “trypsin-like endopeptidase” can be derived from Fusarium oxysporum.  Oestergaard et al., para. [0029].  “In a more preferred embodiment, the at least one other endopeptidase is derived from a strain of Nocardiopsis, preferably from Nocardiopsis sp. NRRL 18262 (previously described in, e.g.,WO 88/03947). It may, e.g., have the amino acid sequence of the mature polypeptide of SEQ ID NO: 8 of the present application.”  Oestergaard et al., para. [0065].  An alignment between SEQ ID NO: 8 (Query) of Oestergaard et al. and the complete sequence of EMBL CDS CAI94179 (Sbjct) is shown below.  As can be seen, 188 residues match 382 residues of the complete sequence of EMBL CDS CAI94179 or about 49% identity with the sequence EMBL CDS CAI94179.

    PNG
    media_image1.png
    296
    707
    media_image1.png
    Greyscale


“Preferably, the at least one other endopeptidase [e.g. the chymotrypsin-like peptidase] is added at a concentration which is between 2% and 50% of the concentration of trypsin-like endopeptidase added based on the weight of the endopeptidases, more preferably between 5% and 20%, even more preferably between 5% and 15%, and most preferably about 10%.”  The chymotrypsin-like peptidase being 10% by weight of the trypsin-like endopeptidase is a ratio of trypsin-like endopeptidase to chymotrypsin-like endopeptidase of 1:0.1 or 10:1, which is within the range from 5:1 to 35:1.  Further, the working examples of Oestergaard et al. show, for example, use of 5 mg/g of Fusarium trypsin and 0.5 mg/g Nocardiopsis chymotrypsin, which is a ratio of trypsin-like endopeptidase to chymotrypsin-like endopeptidase of 5:0.5 or 10:1, which is within the recited range from 5:1 to 20:1, as further described below.  Oestergaard et al., para. [0153].  
Oestergaard et al. teach working examples of hydrolysis of whey protein concentrate (WPC) by treatment with two enzyme mixtures.  “The hydrolysis assay we have performed was a two step hydrolysis procedure. 8.4% WPC (containing 80% whey protein) was suspended in pH 8.0 buffer. The first hydrolysis step was performed by adding half of the enzyme dose and incubating the solution with agitation for 2 hours at 55° C. Then the partly hydrolysed whey protein substrate was denatured by a short heating treatment (5 minutes at 90° C.). The second hydrolysis step was performed by adding the other half of the enzyme dose and incubating the solution with agitation for 30 minutes at 55° C. Finally, the enzyme reaction was stopped and the enzymes inactivated by another short heating treatment (10 et al., para. [0139].  “Finally, we ran a third series of hydrolysis experiments where we kept the dosage of the Fusarium trypsin constant at 5.0 mg trypsin/g whey protein and varied the chymotrypsin-like protease dosages (0.25, 0.5 and 1.0 mg protease/g whey protein).”  Oestergaard et al., para. [0143].  The use of Fusarium trypsin at 5.0 mg trypsin/g whey protein and the chymotrypsin-like protease at 0.5 mg protease/g whey protein is a ratio of the trypsin-like to chymotrypsin-like endopeptidases of 10:1 that is within the range recited in claim 10 of 5:1 to 20:1.
As such, Oestergaard et al. fully disclose and/or teach and suggest ratios of trypsin-like endopeptidase to chymotrypsin-like endopeptidase within the recited range of 5:1 to 20:1.
Further, regarding the Fusarium trypsin-like endopeptidase produced by fermentation of a cell of an organism of a strain of Fusarium oxysporum, Oestergaard et al., para. [0029], state that “A trypsin-like endopeptidase from Fusarium oxysporum having the amino acid sequence shown as amino acids 25-248 of SEQ ID NO: 2 has previously been described (U.S. Pat. No. 5,288,627; U.S. Pat. No. 5,693,520).” Nielsen et al. (U.S. 5,288,627) describe an endopeptidase from F. oxysporum having “trypsin-like specificity” isolated from “obtained by cultivating [i.e. by fermentation] said strain [F. oxysporum DSM 2672].”  Nielsen et al., col. 2, ln. 40-41; col. 3, ln. 10. Nielsen et al., Example 1, directly describe fermentation of F. oxysporum DSM 2672 in order to obtain the trypsin-like endopeptidase.  At the time of the invention, it would have been obvious to obtain the F. oxysporum trypsin-like endopeptidase described by Oestergaard et al. by fermentation of a strain of F. oxysporum as taught by Nielsen et al. since Oestergaard et al. directly cite Nielsen et al. as describing the trypsin-like endopeptidase. It is noted that the amino acid sequence shown as amino acids 25-248 of SEQ ID NO: 2 of Oestergaard et al. has greater than 90% identity with recited SEQ ID NO: 3.
However, Oestergaard et al. do not directly teach treatment of a milk-based proteinaceous material with a chymotrypsin-like endopeptidase having at least 75% or at least 95% sequence identity to EMBL CDS CAI94179.
Oestergaard et al., para. [0065], directly describes the use of an endopeptidase derived from Nocardiopsis sp. NRRL 18262 that has “the amino acid sequence of the mature polypeptide of SEQ ID NO: 8,” SEQ ID NO: 8 having 188 amino acid residues.  Oestergaard et al., para. [0068], further 
That is, Oestergaard et al. directly teach and suggest the use of endopeptidases being SEQ ID NO: 8 of Oestergaard et al. or having an identity to SEQ ID NO: 8 as taught in Oestergaard et al.  However, Oestergaard et al. do not directly state a process employing a 382-residue endopeptidase identical to recited SEQ ID NO: 4.
The nucleotide sequence of SEQ ID NO: 7 of Oestergaard et al. is identical to SEQ ID NO: 1 of De Maria et al. (encoding SEQ ID NO: 2 of De Maria et al.), where De Maria et al. evidence that SEQ ID NO: 7 of Oestergaard et al. encodes SEQ ID NO: 8 of Oestergaard et al. (positively-numbered residues 1-188 of SEQ ID NOS: 1 and 2 of De Maria et al.) and an additional 194 N-terminal amino acid residues (indicated with negative numbering) wherein the full length of such sequence is identical to recited SEQ ID NO: 4.  De Maria et al., abstract, teach the “3D structure encoding a Nocardiopsis protease.”  The protease described in SEQ ID NO: 1 of De Maria et al. is also referred to as “Protease 10.”  Oestergaard et al., page 1, lines 14-15.  De Maria et al. teach that the “mature” polypeptide or the positively numbered portion of SEQ ID NO: 1 of De Maria et al. “refers to that part of an amino acid sequence which remains after a potential signal peptide part and/or propeptide part has been cleaved off.”  De Maria et al., page 6, lines 33-37.  Amino acids 1-188 of SEQ ID NO: 2 of De Maria et al. are indicated to be the mature part thereof.
However, De Maria et al. further teach that the proteases of De Maria et al. “may also include a signal peptide part, and/or a propeptide part. De Maria et al., page 13, lines 24-27.  De Maria et al. further teach that the proteases of De Maria et al. teach embodiment endopeptidases that have a “degree of identity to SEQ ID NO: 2.”  De Maria et al., page 10, lines 5-7.  The same directly suggests that the full-length of SEQ ID NO: 2 of De Maria et al. identical to recited SEQ ID NO: 4 is further a useful embodiment as an endopeptidase.  
That is, De Maria et al. teach that the full-length polypeptide encoded by the endopeptidase-encoding gene from Nocardiopsis sp. NRLL 18262 as discussed is identical to “the sequence EMBL CDS CAI94179” as taught as the full-length sequence of SEQ ID NO: 2 of De Maria et al. as encoded by SEQ ID NO: 1 of De Maria et al.  Again, SEQ ID NO: 1 of De Maria et al. is identical to SEQ ID NO: 7 of et al.  As such, at the time of the invention the ordinarily skilled artisan would have been motivated to employ a chymotrypsin-like endopeptidase from Nocardiopsis sp. NRLL 18262 being the full-length sequence of SEQ ID NO: 2 of De Maria et al. identical to recited SEQ ID NO: 4 in methods for producing hydrolysates of milk-based proteinaceous material within embodiments of Oestergaard et al. either directly or as a result of such a chymotrypsin-like endopeptidase being a contaminant present due to incomplete cleavage of the full-length sequence of SEQ ID NO: 2 of De Maria et al. to the mature polypeptide identical to SEQ ID NO: 8 of Oestergaard et al.  Oestergaard et al., para. [0065], directly teach and suggest the appropriateness of employing “at least one other endopeptidase [that] is derived from a strain of Nocardiopsis, preferably from Nocardiopsis sp. NRRL 18262. . . It may, e.g., have the amino acid sequence of the mature polypeptide of SEQ ID NO: 8 of the present application.”  In view of De Maria et al., SEQ ID NO: 2, teaching such a full-length sequence of endopeptidase from Nocardiopsis sp. NRRL 18262 that further includes SEQ ID NO: 8 of Oestergaard et al. as a subsequence thereof, the ordinarily skilled artisan at the time of invention would have been motivated to apply the full-length of SEQ ID NO: 2 of De Maria et al. since the same has “the amino acid sequence of the mature polypeptide of SEQ ID NO: 8 of the present application” that Oestergaard et al. directly suggest and teach as an appropriate endopeptidase.  In the alternative, as discussed, the polypeptide having the full-length of SEQ ID NO: 2 of De Maria et al. may be present in addition to the polypeptide identical to SEQ ID NO: 8 of Oestergaard et al.  Further, De Maria et al. directly state and teach that a useable endopeptidase/protease “may also include a signal peptide part, and/or a propeptide part.” De Maria et al., page 13, lines 24-27.  In view of this direct teaching, the ordinarily skilled artisan at the time of the invention would have been motivated to include all or part of the signal peptide including the full-length of SEQ ID NO: 2 of De Maria et al. (which is identical to the full-length of EMBL CDS CAI94179) as a suitable protease for utilization in the methods of Oestergaard et al., the full-length of SEQ ID NO: 2 of De Maria et al. comprising SEQ ID NO: 8 of Oestergaard et al.
Regarding claim 14, as discussed, SEQ ID NO: 2 of Oestergaard et al. is identical to recited SEQ ID NO: 3. However, Oestergaard et al. teach that it is appropriate to utilize the mature polypeptide being residues 25-248 of SEQ ID NO: 2 of Oestergaard et al. that has over 90% identity to recited SEQ ID NO: 3 (residues 25-248 is 224 residues being about 90.3% (224/248) of the full length of recited SEQ ID NO: et al. showing the full-length SEQ ID NO: 2 of Oestergaard et al. that is identical to recited SEQ ID NO: 3, it would have been obvious at the time of the invention to have the full-length SEQ ID NO: 2 of Oestergaard et al. present in methods for treatment of whey protein as taught by Oestergaard et al. since Oestergaard et al. directly teach the full-length SEQ ID NO: 2 and Oestergaard et al. directly describe SEQ ID NO: 2 of Oestergaard et al., para. [0157] as “Fusarium trypsin (trypsin-like protease from Fusarium oxysporum, SEQ ID NO: 2)” as a suitable protease species.

Response to arguments

    PNG
    media_image2.png
    176
    661
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    79
    658
    media_image3.png
    Greyscale


	The Examiner disagrees.  As recognized by the applicant, the proteases of De Maria et al. “may also include a signal peptide part, and/or a propeptide part” which suggest the full-length sequence of SEQ ID NO: 2 of De Maria et al. identical to recited SEQ ID NO: 4. De Maria et al., page 13, lines 24-27.   This teaching of De Maria et al. is an open teaching, suggestion and motivation that in addition of the C-terminal mature polypeptide of SEQ ID NO: 2 of De Maria et al. that the full-length 382 amino acid residues of such sequence is also usable and substitutable in applications wherein the activity of mature polypeptide protease is desirable.  No teaching that the full-length of SEQ ID NO: 2 of De Maria has any particular additional advantages or significance is needed in view of this direct teaching of De Maria et al. that the protease “may also include a signal peptide part and/or a propeptide part.” 

(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness,
wherein none of (1)-(4) above require a finding of the element substituted has any particular “significance” relative to the replaced element.  Here, as stated, De Maria et al. state that the signal and/or propeptide part can also be present to form an active protease which is a teaching, suggestion and motivation to utilize the protease having the full-length of SEQ ID NO: 2 of De Maria et al. in appropriate applications.
Further, applicant disagrees that the prior art does not explain “the significant or importance of any signal peptide part and/or a propeptide part related to the protease property of the mature part of the protease.”  The ordinarily skilled artisan would have readily recognized that the signal peptide and propeptide assist in secreting the polypeptide from a cell from which it is expressed and are not particularly related to the protease property of the polypeptide of SEQ ID NO: 2 of De Maria et al. since the same is the commonly understood function of signal peptides and propeptides.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652